Citation Nr: 1045547	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-31 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as depression) as secondary to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to March 
1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for a 
psychiatric disorder that was claimed as depression.  Previously, 
in a March 2009 decision, the Board denied the appeal.  

The Veteran appealed the Board's March 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
January 2010 Order, the Court granted a Joint Motion to Vacate 
and Remand.  Under the terms of the joint motion agreed upon by 
the parties, the Court vacated the March 2009 Board decision 
denying service connection for depression.  The Board 
subsequently requested a Veterans Health Administration (VHA) 
medical opinion as to whether the Veteran had a current 
psychiatric disorder that was caused or aggravated by a service-
connected disability.  In response, VHA physicians wrote a 
report, indicating that they could not fulfill the Board's 
request because the Veteran had not been provided with an 
adequate VA psychiatric examination.  

The appeal is REMANDED to the VA RO in Lincoln, Nebraska.  


REMAND

The Board finds that, in light of the Court's order and the VHA 
physicians' analysis, additional development is warranted to 
address the merits of the Veteran's claim for service connection 
for a psychiatric disorder (claimed as depression).  38 C.F.R. § 
19.9 (2010).  

The Veteran essentially contends that he has an acquired 
psychiatric disorder that was either caused or aggravated by his 
service-connected disabilities.  The Veteran is service connected 
for neuropathy of the sural nerve of the left lower extremity, 
sinusitis, tinnitus, and bilateral sensorineural hearing loss.  
In support of his claim, the Veteran submitted a September 2007 
private psychological evaluation report, diagnosing an 
unspecified adjustment disorder.  In this report, the private 
examiner noted that the Veteran appeared frustrated by his 
service-connected tinnitus and bilateral hearing loss 
disabilities.  Despite these notations, the private examiner did 
not offer an opinion as to whether the adjustment disorder was 
caused or aggravated by any service-connected disability or 
disabilities.  

In this case, although the RO attempted to provide the Veteran 
with VA psychiatric examinations in September 2008 and December 
2008, the Veteran failed to appear for either examination.  

As noted in the Introduction, because of the Veteran's repeated 
failure to appear for a VA psychiatric examination, in order to 
fulfill the duty to assist the Veteran with his service 
connection claim, and in compliance with the Court's January 2010 
order, the Board requested a VHA medical opinion as to whether 
the Veteran had a current psychiatric disorder that was caused or 
aggravated by a service-connected disability.  In a July 2010 VHA 
report, VHA psychiatrist noted reviewing the record to include 
the September 2007 private psychological evaluation and two VA 
medical examinations that were provided for physical ailments.  

The VHA reviewing psychiatrist wrote that the most probative 
piece of evidence, specifically the September 2007 private 
psychological evaluation, did not meet VA standards for a 
psychiatric evaluation.  Specifically, the VHA psychiatrist noted 
that the September 2007 private psychiatric examiners, in his 
discussion of the Veteran's psychiatric disorder, did not use 
diagnostic criteria or accurately assess the level of the 
Veteran's psychiatric disorder.  Concluding that the September 
2007 private psychological evaluation was not adequate for VA 
purposes, the VHA reviewing psychiatrist indicated that another 
VA examination should be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (stating that, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA psychiatric (mental disorders) examination 
for the purpose of determining the diagnosis, 
and etiology of any current psychiatric 
disorder, including the question of whether 
any currently diagnosed psychiatric disorder 
was caused or aggravated by a service-
connected disability or disabilities.  

Following a review of the relevant history, 
complaints, and medical evidence, a 
psychiatric examination, and any necessary 
testing, the VA examiner is asked to offer 
the following opinions:

a.  Is it at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder was caused by 
any currently service-connected disability 
or disabilities, specifically, neuropathy 
of the sural nerve of the left lower 
extremity, sinusitis, tinnitus, and 
bilateral sensorineural hearing loss?

b.  Is it at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder was 
aggravated by any currently service-
connected disability or disabilities, 
specifically, neuropathy of the sural 
nerve of the left lower extremity, 
sinusitis, tinnitus, and bilateral 
sensorineural hearing loss?  Aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.  

c.  If aggravation as contemplated in 
question b is found, what level of 
disability is attributable to such 
aggravation?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions with what is considered to be a 
generally accepted degree of medical 
certainty, i.e., without resorting to 
speculation, the reason why such opinion 
could not be rendered should be so stated.

2.  After completion of the foregoing and all 
other necessary development, the RO should 
re-adjudicate the claim.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

